Page 2

Under other statutes setting forth the general authority of the Department, such as the
Department of Education Organization Act and the General Education Provisions Act, it
is clear that this Department, generally does not have the authority to determine personnel
and administrative matters in the schools . These limits on authority would include
whether to require nurses in each school, unless these matters are directly related to
requirements in Federal education statutes .
With regard to other Federal statutes, it is ossible under specific circumstances that a
-mail message) may be eligible under
child with asthma (as mentioned in
the Individuals with Disabilities Education ct (IDEA) or under Section 504 . of the
Rehabilitation Act or under both .
Although children with asthma are not recognized in IDEA as a separate "disability
category," there may be instances when a child with such a condition could be identified
as "other health impaired ." See : the regulations issued under IDEA at 34 C .F.R. ยง 300 .7.
To be classified as "other health impaired", the child must have limited strength, vitality
or alertness, due to chronic or acute health problems such as a heart condition,
tuberculosis, rheumatic fever, nephritis, asthma, sickle cell anemia, hemophilia, epilepsy,
lead poisoning, leukemia, or diabetes, that adversely affects a child's educational
performance . That determination is made as part of an evaluation to determine whether
the child needs special education and related services . If it is determined that the child
requires special education and related services, a meeting to develop an individualized
education program (IEP) for the child must be conducted within 30 calendar days of a
determination that the child needs special education and related services . See : 34 C .F.R .
ยง 300 .343(b)(2) . It is the responsibility of the IEP "team" to determine any special
education and related services, including any school health services that the child needs,
and formulate an IEP that includes those services . A copy of the IDEA regulations is
available on the Department's Internet website at :
http ://www.ed .gov/offices/OSERS/OSEP/Policy/regulations .html
Separate and apart from the IDEA requirements, your constituent may wish to contact the
U .S. Department of Education's Office for Civil Rights (OCR) Regional Office . OCR is
responsible for implementation of Section 504 of the Rehabilitation Act of 1973, as
amended (Section 504), which prohibits discrimination on the basis of disability .
Although, a child might not otherwise be eligible for special education and related
services pursuant to IDEA, the child may require accommodations under Section 504 .
OCR may be able to provide your constituent with information about specific
accommodations that can be made for children with asthma . You or your constituent may
address an inquiry to the OCR Regional Office at the following address and telephone
number :

Page 3

Philadelphia Office
U.S. Department of Education
Wanamaker Building
Suite 515
100 Penn Square East
Philadelphia, PA 19107
Telephone : 215-656-8541
For more information re ardin IDEA, Section 504, and Title V Part A with regard to
this specific situation, may also wish to contact appropriate State and local
officials to share her concerns and to get their views on this matter .
I appreciate your interest in this matter and in education, and
concerns. I
hope you find the information in this letter helpful . If you have further questions on this
matter, please let me know .
Sincerely,

Philip Rosenfelt
Assistant General Counsel
for Elementary, Secondary,
Adult, and Vocational Education

